        Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 1 of 57



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


 JOSE VALENTÍN MARRERO, EMERITA
 MERCADO ROMAN, PERSONALLY, AS
 MEMBERS OF THEIR CONJUGAL
 PARTNERSHIP AND ON BEHALF OF
 THEIR SON GAJVM                           CIVIL NO. 18-1286(RAM)

          Plaintiffs

               v.

 COMMONWEALTH OF PUERTO RICO;
 DEPARTMENT OF EDUCATION OF THE
 COMMONWEALTH OF P.R.

          Defendants



                             OPINION AND ORDER
RAÚL M. ARIAS-MARXUACH, U.S. District Judge

     Pending before the Court are (1) José Valentín-Marrero and

Emerita Mercado-Roman’s, (collectively, “Plaintiffs” or “Parents”)

Motion for Summary Judgment and (2) the Commonwealth of Puerto

Rico and the Department of Education of the Commonwealth of Puerto

Rico,     (“collectively,     Defendants”)    Cross-Motion     for   Summary

Judgment (Docket Nos. 167 and 184 respectively). Having considered

the parties’ briefs, the evidence on the record and the applicable

law, the Court hereby DENIES in part Plaintiffs’ Motion for Summary

Judgment at Docket No. 167 and GRANTS in part Defendants’ Motion

for Summary Judgment at Docket No. 184.
       Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 2 of 57
Civil No. 18-1286(RAM)                                                        2


                          I.    PROCEDURAL BACKGROUND

       On May 11, 2018, Plaintiffs brought the present action against

the Commonwealth of Puerto Rico and the Department of Education of

the Commonwealth of Puerto Rico (“DOE”) on behalf of their son

GAJVM.      They sought injunctive relief, reimbursement of costs,

and attorney’s fees for alleged violations of the Individuals with

Disabilities Education Act (“IDEA” or “Act”), 20 U.S.C. §§ 100 et

seq.    (Docket   No.    1).    Particularly,      Plaintiffs   requested    an

injunction ordering the DOE to prepare a 2018-2019 Individualized

Education Program (“IEP”) for GAJVM, a minor registered with the

DOE as a student with disabilities, that incorporates Applied

Behavior Analysis (“ABA”) services.1 Id. at 3, 11-13. That same

day,     Plaintiffs     filed   a   Motion   for    Preliminary    Injunction

reiterating this request. (Docket No. 2).

       Defendants filed two motions to dismiss for failure to exhaust

administrative remedies before filing their Complaint and              lack of

jurisdiction. (Docket Nos. 11 and 35). The then presiding District

Judge rejected DOE’s arguments and denied both motions. (Docket

No. 63).


1
 “Applied Behavior Analysis (ABA) is a type of therapy that focuses on improving
specific behaviors, such as social skills, communication, reading, and academics
as well as adaptive learning skills, such as fine motor dexterity, hygiene,
grooming, domestic capabilities, punctuality, and job competence. ABA is
effective for children and adults with psychological disorders in a variety of
settings, including schools, workplaces, homes, and clinics. It has also been
shown that consistent ABA can significantly improve behaviors and skills and
decrease the need for special services.”        See Applied Behavior Analysis,
Psychology Today, https://www.psychologytoday.com /us/therapy-types/applied-
behavior-analysis (last visited on August 17, 2020).
       Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 3 of 57
Civil No. 18-1286(RAM)                                                           3


       Following a Preliminary Injunction Hearing held on September

13, 2018, a Magistrate Judge issued a Report and Recommendation

(“R&R”)    granting       in   part   Plaintiffs’   request    for    injunctive

relief. (Docket No. 55). Plaintiffs timely objected to the R&R.

(Docket No. 58). On November 13, 2018, the Court issued an Order

adopting the R&R’s background and conclusion but setting aside its

conclusion     and    granting        Plaintiffs’   Motion    for    Preliminary

Injunction. (Docket No. 62). Specifically, the Court ordered the

parties to “convene a COMPU meeting on or before December 14, 2018

and prepare a new IEP for the remainder of the 2018-2019 school

year   designed      by   an   ABA-certified    provider     that    applies   ABA

services throughout the educational process.” Id. at 7.

       On December 19, 2018, Plaintiffs filed a Motion in Compliance

with Order and Request for Finding of Contempt, in which they

alleged that the DOE did not comply with the Court’s November 13,

2018 order and requested that Defendants be found in contempt of

Court. (Docket No. 66). Additionally, Plaintiffs presented an

Urgent Motion Requesting Order seeking that GAJVM be placed at the

Government’s expense at Starbright Academy, a private school in

Ponce, Puerto Rico. (Docket No. 69).

       On January 28, 2019, the Court issued an order (1) holding in

abeyance     Plaintiffs’       request    for   contempt     and    (2)   denying

Plaintiffs’ request that GAJVM be placed at Starbright Academy.

(Docket No. 80). The Court ordered the parties to convene another
     Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 4 of 57
Civil No. 18-1286(RAM)                                                 4


COMPU meeting by February 25, 2019 and prepare a new IEP for the

remainder of the 2018-2019 school year. Id. Subsequently, both

parties filed separate motions notifying the Court of the DOE’s

compliance, or lack thereof, with the Order at Docket No. 80.

(Docket Nos. 88 and 90). On May 30, 2019, Plaintiffs filed an

Urgent Motion Requesting Order requesting that the Court order the

DOE to fully implement the 2017-2018 IEP prior to drafting an IEP

for 2019-2020 or to design a new IEP (for either 2018-2019 or 2019-

2020) under the Court’s supervision and in compliance with previous

orders. (Docket No. 101 at 8).

     This case was reassigned to the undersigned on June 20, 2019.

(Docket No. 103). Pursuant to this Court’s order, Plaintiffs filed

an Amended Complaint on September 6, 2019 (Docket No. 115) and

Defendants filed their Answer to the same on December 24, 2019

(Docket No. 138). The Court held various settlement conferences

with the parties hoping that an agreement could be reached and

GAJVM could receive an academic placement for the remainder of the

2019-2020 academic year. (Docket Nos. 142; 143). The Court also

cautioned the parties that a reasonable settlement was the most

expedient and efficient way to resolve the dispute. The settlement

negotiations proved to be unsuccessful. Accordingly, the Court set

a bench trial date for July 15, 2020, to resolve the case at bar

prior to the commencement of the 2020-2021 academic year. (Docket
        Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 5 of 57
Civil No. 18-1286(RAM)                                                               5


No. 183). That trial date was rescheduled for the month of August

5, 2020 at Plaintiffs’ request. (Docket No. 202).

     On June 15, 2020, Plaintiffs filed their Motion for Summary

Judgment.      (Docket   No.       167).     Defendants     filed   a    Response   in

Opposition (Docket No. 187) on June 29, 2020 and Plaintiffs filed

a Reply to Defendants’ Response in Opposition (Docket No. 206).

Subsequently, Plaintiffs filed a Motion Supplementing Request for

Relief, clarifying their request for compensatory services to be

extended under IDEA until GAJVM is 22 years old. (Docket No. 243).

     Defendants in turn filed their own Motion for Summary Judgment

on June 29, 2020. (Docket No. 184). In response, Plaintiffs filed

an Opposition (Docket No. 221) and a Motion Supplementing Response

in Opposition (Docket No. 231). Defendants also filed a Reply to

Plaintiff’s [sic] Response Statements of Uncontested Material

Facts    and    Response      to    Additional     Statements       of   Uncontested

Material Facts (Docket No. 239) and Plaintiffs filed a Sur-Reply

(Docket No. 250).

     The Court ultimately vacated the bench trial due to the

dispositive motions and the parties’ view that a trial was not

necessary. (Docket No. 248).

                                   II.   APPLICABLE LAW

     A. The Individuals with Disabilities Education Act

     The IDEA allocates federal funding to States in exchange for

their     commitment     to        provide     a   “‘free     appropriate     public
     Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 6 of 57
Civil No. 18-1286(RAM)                                                      6


education’—more concisely known as a FAPE—to all children with

certain physical or intellectual disabilities.” Fry v. Napoleon

Cmty. Sch., 137 S. Ct. 743, 748 (2017) (citing 20 U.S.C.A. §

1412(a)(1)(A)). See also C.G. ex rel. A.S. v. Five Town Cmty. Sch.

Dist., 513 F.3d 279, 284 (1st Cir. 2008) (“Five Town”) (“Congress

designed the IDEA as part of an effort to help states provide

educational services to disabled children.”).

     The Act defines a FAPE as:

          [S]pecial education and related services that--
            (A) have been provided at public expense, under
            public supervision and direction, and without
            charge;
            (B) meet the standards of the State educational
            agency;
            (C) include an appropriate preschool, elementary
            school, or secondary school education in the
            State involved; and
            (D) are   provided   in   conformity  with   the
            individualized education program required […]

20 U.S.C.A. §§ 1401(9). In other words, a FAPE encompasses “both

‘instruction’   tailored   to   meet   a   child's    ‘unique    needs’   and

sufficient   ‘supportive    services’        to   permit   the    child    to

benefit from that instruction.” Fry, 137 S. Ct. at 748–49 (quoting

20 U.S.C.A. §§ 1401(9), (26), (29)) (emphasis added).

     “The primary vehicle for delivery of a FAPE is the child's

[Individualized   Education     Plan   or]    IEP.”   Lessard    v.   Wilton

Lyndeborough Coop. Sch. Dist., 518 F.3d 18, 23 (1st Cir. 2008).

States are tasked with “the obligatory creation of an IEP for each

student, reviewed annually and revised when necessary.” Nickerson-
     Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 7 of 57
Civil No. 18-1286(RAM)                                                       7


Reti v. Lexington Pub. Sch., 893 F. Supp. 2d 276, 285 (D. Mass.

2012), aff'd (June 19, 2013) (citing Bd. of Educ. of Hendrick

Hudson Cent. Sch. Dist., Westchester Cty. v. Rowley, 458 U.S. 176,

181-82   (1982)).   IEPs   are   “created   by     a   team   of   individuals

including   the     student's    parents     and       teacher,    designated

specialists, and a representative of the school.” Id. (citing 20

U.S.C.A. § 1414 (d)(1)(B). The Supreme Court has emphasized that

the core of the IDEA is the cooperative and collaborative IEP

process that it establishes between parents and schools. See

Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49, 53 (2005).

Specifically, the IEP must include: (1) the child’s levels of

academic achievement and functional performance; (2) academic and

functional goals; (3) a description of how the child’s progress

towards said goals will be measured; (4) the special education and

related services that will be provided; and (5) any applicable

accommodations. See 20 U.S.C.A. § 1414 (d)(1)(A).

     If the parties cannot agree to a sufficient IEP, “the child's

parents may challenge either the school system's handling of the

IEP process or the substantive adequacy of the IEP itself by

demanding   an    administrative    due     process      hearing    before   a

designated state educational agency.” D.B. ex rel. Elizabeth B. v.

Esposito, 675 F.3d 26, 35 (1st Cir. 2012) (citing 20 U.S.C. §

1415(f)(1)(A)). Likewise, the public-school system can “test the

validity of a proposed IEP or […] challenge an existing IEP as
       Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 8 of 57
Civil No. 18-1286(RAM)                                                                   8


over-accommodating.” Id. (citing Schaffer, 546 U.S. at 53). In

either    case,       the    burden      of    persuasion     “lies   with    the    party

challenging the IEP.” Id. (emphasis added).

       While there is “no mechanical checklist by which an inquiring

court can determine the proper content of an IEP […] [o]ne thing

is clear: the substance of an IEP must be something different than

the normal school curriculum and something more than a generic,

one-size-fits-all            program      for    children     with    special     needs.”

Lessard, 518 F.3d at 23.                 The First Circuit has repeatedly held

that    an     IEP    must    be     individually          designed   and    “reasonably

calculated       to    confer       a    meaningful        educational      benefit”   in

consideration          with        the     student’s         particular      needs     and

circumstances. See Johnson v. Bos. Pub. Sch., 906 F.3d 182, 194–

95 (1st Cir. 2018) (quoting D.B. ex rel. Elizabeth B., 675 F.3d at

34) (emphasis added).

       However, “the obligation to devise a custom-tailored IEP does

not    imply    that    a    disabled         child   is   entitled   to    the   maximum

educational benefit possible.” Lessard, 518 F.3d at 23. In other

words, the IEP need not provide “an ideal level of educational

benefit, in       order      to    survive      judicial      scrutiny.” Id.      at   24.

Instead, “[t]he Act sets more modest goals: it emphasizes an

appropriate, rather than an ideal, education; it requires an

adequate, rather than an optimal, IEP.” Lenn v. Portland Sch.

Comm., 998 F.2d 1083, 1086 (1st Cir. 1993) (emphasis added).
     Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 9 of 57
Civil No. 18-1286(RAM)                                                 9




     B. Private School Placement

     To comply with IDEA’s requirements, states are authorized to

place children with disabilities in private schools so that they

can receive special education and related services in accordance

with their IEP, at no cost to the parents. See 2000 U.S.C.A. §

1412(a)(10)(B)(i). Nevertheless, this does not mean that local

governments must, or even should, bear the expense of private

school placement at the request of the student’s parents. The Act

specifies that local educational agencies are not required to pay

for the cost of special education and related services at a private

school “if that agency made a free appropriate public education

available to the child and the parents elected to place the child

in such private school or facility.” Id. § 1412(a)(10)(C)(i)

(emphasis added). On the other hand, if a court or administrative

hearing officer “finds that the school district did not make a

FAPE available to the child in a timely manner, IDEA allows parents

to place their disabled child in a private school and receive

reimbursement.” Rafferty v. Cranston Pub. Sch. Comm., 315 F.3d 21,

26 (1st Cir. 2002) (citing 2000 § U.S.C.A. 1412(a)(10)(C)(ii)).

Therefore, parents would be “entitled to reimbursement only if a

federal court concludes both that the public placement violated

IDEA and that the private school placement was proper under the

Act.” Florence Cty. Sch. Dist. Four v. Carter By & Through Carter,
     Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 10 of 57
Civil No. 18-1286(RAM)                                                  10


510 U.S. 7, 15 (1993) (“Carter”). Private school placement is

considered proper under the IDEA “when a public school system has

defaulted on its obligations under the Act” and “the private school

is reasonably calculated to enable the child to receive educational

benefits.” Id. at 11. (internal quotations omitted). In accordance

with Carter, “plaintiffs are entitled to reimbursement of private

school tuition if (1) the IEP was not ‘reasonably calculated to

enable the child to receive educational benefits,’ (2) ‘the private

schooling obtained by the parents is appropriate to the child's

needs,’ and (3) equitable considerations support the plaintiffs'

claim.” D.B. v. New York City Dep't of Educ., 966 F. Supp. 2d 315,

327 (S.D.N.Y. 2013) (quoting T.Y. v. New York City Dep't of

Educ., 584 F.3d, 412, 417 (2d Cir. 2009)).

     The    Supreme   Court    has   cautioned     that   “parents      who

unilaterally change their child's placement during the pendency

of review proceedings, without the consent of state or local school

officials, do so at their own financial risk.” Sch. Comm. of Town

of Burlington, Mass. v. Dep't of Educ. of Mass., 471 U.S. 359,

373–74 (1985) (emphasis added). Notably, even when reimbursement

is proper, the amount can be “reduced or denied […] upon a judicial

finding of unreasonableness with respect to actions taken by the

parents.”   2000   U.S.C.A.   §   1412(a)(10)(C)(iii)(III)      (emphasis

added).
      Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 11 of 57
Civil No. 18-1286(RAM)                                                              11


      C. Compensatory Education

      Compensatory education is another remedy available for an

insufficient    IEP.    The    First    Circuit     has      defined    compensatory

education as “a surrogate for the warranted education that a

disabled child may have missed during periods when [their] IEP was

so inappropriate that [they were] effectively denied a FAPE.” Five

Town, 513 F.3d at 290 (citing Me. Sch. Admin. Dist. No. 35 v. Mr.

& Mrs. R., 321 F.3d 9, 18 (1st Cir.2003)). Even under such

circumstances       “compensatory       education       is      not    an   automatic

entitlement but, rather, a discretionary remedy for nonfeasance or

misfeasance in connection with a school system's obligations under

the IDEA.” Id. (citing Pihl v. Mass. Dep't of Educ., 9 F.3d 184,

188 (1st Cir.1993)).

      D. Judicial Actions and Summary Judgment under the IDEA

      The IDEA establishes terms for presenting an administrative

complaint under the Act and creates a right to bring a civil action

for   any   party   aggrieved    by     the    findings      or   decision    of   the

administrative proceedings.            See 20 U.S.C.A. §§ 1415(b)(6)(a),

1415(i)(2)(A). In any civil action brought pursuant to IDEA, the

presiding    court:     “(i)    shall         receive     the     records    of    the

administrative proceedings; (ii) shall hear additional evidence at

the request of a party; and (iii) basing its decision on the

preponderance of the evidence, shall grant such relief as the court

determines is appropriate.” 20 U.S.C.A. § 1415(i)(2)(C).
      Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 12 of 57
Civil No. 18-1286(RAM)                                                             12


      Because     the     Act     authorizes    courts     to     supplement      the

administrative      record        and    ultimately      rule     based    on     the

preponderance of evidence, “judicial review in IDEA cases differs

substantially       from        judicial       review      of     other     agency

actions.” Sebastian M. v. King Philip Reg'l Sch. Dist., 685 F.3d

79,   85   (1st   Cir.    2012)    (quoting     Ojai    Unified   Sch.    Dist.    v.

Jackson, 4 F.3d 1467, 1471 (9th Cir. 1993)); see also Kerkam v.

McKenzie, 862     F.2d     884,    887    (D.C.Cir.     1988).    Accordingly,      a

district court’s decision in an IDEA claim may be aptly described

as a “judgment on the record.” Loren F. ex rel. Fisher v. Atlanta

Indep. Sch. Sys., 349 F.3d 1309, 1313 (11th Cir. 2003) (quoting

Beth B. v. Van Clay, 282 F.3d 493, 496 n. 2 (7th Cir. 2002)). See

also Ojai, 4 F.3d at 1472 (finding that in IDEA cases, district

courts “essentially conduct[] a bench trial based on a stipulated

record”); Morales v. Puerto Rico, 2005 WL 8168437, at *3 (D.P.R.

2005) (holding that instead of a jury trial, “plaintiffs’ IDEA

claims will be decided by the court based upon the administrative

record.”).

      In IDEA cases, “[i]nstead of dispute resolution, a motion for

summary judgment can serve as an aid to the court within a

statutory scheme whose purpose is to ensure that children with

disabilities receive the educational benefits to which they are

entitled.” T.Y. v. New York City Dep't of Educ., 584 F.3d 412, 418

(2d   Cir.   2009).      Therefore,      “a   motion    for summary judgment in
     Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 13 of 57
Civil No. 18-1286(RAM)                                                  13


an IDEA case is simply a vehicle for deciding the relevant issues,

and the non-moving party is not entitled to the usual inferences

in its favor.” Sebastian M., 685 F.3d at 84–85 (citing Lillbask ex

rel. Mauclaire v. Conn. Dep't of Educ., 397 F.3d 77, 83 n. 3 (2d

Cir. 2005)) (emphasis added). Moreover, the presence of disputed

issues of fact does not preclude the award of summary judgment.

Id. at 85. See also Loren F. ex rel. Fisher, 349 F.3d at 1313

(holding that in IDEA cases, summary judgment is “appropriate even

when facts are in dispute and is based on preponderance of the

evidence.”).

                          III. FINDINGS OF FACT

     To make findings of fact, the Court analyzed the totality of

the case record, including Plaintiffs’ Statement of Uncontested

Facts in Support of Motion for Summary Judgment (Docket No. 167-

1), Defendants’ Response to Plaintiffs’ Statements of Uncontested

Material Facts in Support of Motion for Summary Judgment (Docket

No. 187-1), Defendants’ Statement of Uncontested Material Fact in

Support of Motion for Summary Judgment (Docket No. 184-1) and

Plaintiffs’ response to Defendants Statement of Uncontested Facts

in Support of Motion for Summary Judgment and Additional Statements

of Uncontested Facts (Docket No. 221-1). After only crediting

material facts that are properly supported by the record, the Court

makes the following findings of fact:
       Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 14 of 57
Civil No. 18-1286(RAM)                                                     14


       A. Plaintiffs’ Administrative Complaint

  1.      GAJVM is a minor registered with the DOE as a student with

          disabilities with registration number 0000-2302 in the DOE

          Arecibo District. (Docket Nos. 167-1 ¶ 1; 184-1 at 2).

  2.      GAJVM has been diagnosed with autism and is not able to

          perform   socially      or    educationally   without    extensive

          assistance and guidance. (Docket No. 167-1 ¶ 2).

  3.      José Valentín (“Mr. Valentin”) is the father of GAJVM and

          his legal guardian. Id. ¶ 3.

  4.      Emerita Mercado (“Ms. Mercado”) is the mother of GAJVM and

          his legal guardian. Id. ¶ 4.

  5.      As a student with disabilities under the IDEA, GAJVM is

          qualified by federal and state law to participate               in

          the academic and related services programs of the public

          education system administered by the DOE. Id. ¶ 5.

  6.      As a recipient of federal funding, the DOE is responsible

          for providing a free appropriate public education suited

          to GAJVM’s particular needs. Id. ¶ 6.

  7.      On    August      22,        2017,   Plaintiffs       filed     an

          a d m i n i s t r a t i v e complaint, Claim No. 2017-040-006, with

          the Special Education Administrative Forum of the DOE

          requesting that the DOE provide GAJVM with educational

          services through a private entity. Id. ¶ 7).
       Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 15 of 57
Civil No. 18-1286(RAM)                                                    15


  8.      On February 12, 2018, Administrative Judge Rodríguez Arbona

          issued a Resolution and Order requiring the following:

            1. The Department of Education is hereby ordered to
            purchase educational and related services to
            benefit the complainant student for the time
            remaining in school year 2017-2018 at the private
            educational institution. Said purchase must be
            carried   out   by    immediately   including   the
            complainant student in the existing contract
            between the educational agency and the private
            school.

            2. The Department of Education is hereby ordered
            to, on or before February 22, 2018, coordinate a
            Programming and Placement Committee Meeting at the
            private school. The purpose of the Programming and
            Placement Committee Meeting will be to review the
            student's IEP for school year 2016-2017, prepare
            the IEP for school year 2017-2018, and analyze and
            discuss any matter that may be necessary regarding
            the provision of educational and related services
            that the student may require to receive a free,
            appropriate, public education.

            3. The Department of Education is hereby ordered to
            hold a Programming and Placement Committee Meeting
            at the private school on or before April 6, 2018,
            in order to prepare the complainant student's IEP
            for school year 2018-2019 and evaluate possible
            placement alternatives for its implementation.

            4. The Complaint herein is hereby CLOSED AND FILED.

  (Docket Nos. 167-1 ¶¶ 8-12; 184-1 ¶ 5; 184-2 at 8).

  9.      GAJVM attended the private school CADEI Bilingual School

          (“CADEI”) during part of the 2017-2018 academic year and

          was at CADEI when the administrative Resolution and Order

          was issued on February 12, 2018. (Docket No. 184-1 ¶ 8).
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 16 of 57
Civil No. 18-1286(RAM)                                                  16


  10.    After the administrative complaint number 2017-040-006 was

         closed and filed, there is no record of any other complaint

         filed by GAJVM with the Associate Secretariat of Special

         Education. (Docket No. 184-1 ¶ 7)

    B. The preparation and approval of the 2017-2018 IEP

  11.    The approval of the IEP for 2017-2018 was delayed. (Docket

         No. 167-1 ¶ 13).

  12.    However, pursuant to the administrative Resolution and

         Order,   the   Programing   and   Placement   Special   Education

         Committee (“COMPU” for its Spanish acronym) held meetings

         to discuss GAJVM’s 2017-2018 IEP on February 22, March 8,

         March 15 and March 21, 2018. (Docket Nos. 184-1 ¶¶ 16, 211-

         2).

  13.    At each COMPU meeting, Mr. Valentín and Ms. Marrero were

         given the Parents’ Rights in Compendium and were read their

         rights, including that:

            (5) You have the right to participate in meetings
            with respect to the identification, placement
            and/or evaluation or provision of free appropriate
            public education for the child; […] (16) You have
            the right to participate in the preparation of your
            child’s IEP; […] (18) You have the right to accept
            or reject all or part of your child’s IEP or
            placement in the Special Education service; (19)
            You have the right to have your child placed in a
            private school, at the expense of the government,
            when it is found that the public education system
            does not have an educational alternative that meets
            your child’s needs […]

        (Docket Nos. 184-1 ¶ 17; 211-2; 184-6; 211-3; 184-8).
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 17 of 57
Civil No. 18-1286(RAM)                                                 17



  14.   At the March 8, 2018 COMPU meeting, GAJVM’s parents handed

        in several of GAJVM’s evaluations to be reviewed, namely:

        (1) occupational therapy, dated November 12, 2016; (2)

        psychometric, dated May 11, 2017; (3) functional of the

        behavior, dated April 29, 2016; and (4) psychological,

        dated January 19, 2012. GAJVM’s parents requested that said

        evaluations be copied and incorporated into his student

        file. (Docket No. 184-1 ¶¶ 22-23).

  15.   GAJVM’s parents were informed that neither the CADEI School

        nor the DOE have occupational therapists who are certified

        in sensory focus. Therefore, occupational therapy with

        sensory focus must be provided through provisional remedy.

        (Docket Nos. 184-1 ¶¶ 24-25; 184-6 at 3).

  16.   The COMPU agreed that occupational therapy with sensory

        focus shall be provided through the Provisional Remedy

        Office. (Docket Nos. 184-1 ¶ 27; 184-6 at 5).

  17.   At the March 15, 2018 COMPU meeting, Dr. Amones-Gaud, the

        Center of Services of Special Education (“CSEE”) Arecibo

        Director, stated that she consulted the Assistant Secretary

        of the Special Education Program, who recommended that the

        procedures for requesting technical assistance be followed

        and that form 07-B be filled out. (Docket Nos. 184-1 ¶ 36;

        211-3 at 4).
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 18 of 57
Civil No. 18-1286(RAM)                                                 18


  18.   The parties ultimately approved the 2017-2018 IEP for GAJVM

        at the March 21, 2018 COMPU meeting held at the CSEE

        Arecibo. (Docket Nos. 167-1 ¶¶ 13, 29; 184-1 ¶ 38).

  19.   The minutes of the March 21, 2018 COMPU meeting reflect

        that the parties added a description of GAJVM’s diagnoses,

        medical services and functioning to the 2017-2018 IEP.

        (Docket Nos. 184-1 ¶¶ 44-45).

  20.   The participants at said COMPU meeting discussed that CADEI

        Bilingual School where GAJVM was enrolled did not comply

        with the facilities, services and trained staff required

        by the 2017-2018 IEP. (Docket Nos. 167-1 ¶ 19; 184-8 at

        4).

  21.   The need for ABA services was recorded in the minutes of

        the March 21, 2018 COMPU meeting. The participants of said

        meeting, which included DOE representatives, accepted that

        GAJVM’s special education record required ABA services.

        (Docket No. 167-1 ¶¶ 15-16).

  22.   At    the   COMPU   meeting,   the   parties   reached   several

        agreements, including that the recommended placement for

        GAJVM consists of “an individualized education service

        (1:1), by a special education teacher, specialized in

        autism, with services assistant and with a focus of Applied

        Behavior Analysis (ABA-Applied Analysis of the Conduct),
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 19 of 57
Civil No. 18-1286(RAM)                                                   19


        in the educational and theraputical [sic] area.” (Docket

        Nos. 167-1 ¶ 28; 184-8 at 5; 184-1 ¶ 51).

  23.   The   2017-2018   IEP   identifies   that   in   accordance    with

        GAJVM’s diagnosis, the Applied Behavior Analysis (“ABA”)

        therapeutic focus is the strategy or method that shall be

        utilized. (Docket No. 167-3 at 2).

  24.   Specifically, the 2017-2018 IEP, which was approved by all

        the parties, states the following:

          A. If the student shows inappropriate conduct that
          prevents his learning and progress and that of
          others:
          1. Describe the conduct to be modified: GAJVM
          presents difficulty to follow the routine of the
          classroom, principally by rejecting activities that
          are not of his interest, like those of reading,
          writing and mathematics. He manifests to be
          bothered with his situation by means of aggressive
          conducts such as: hitting an adult, pinching,
          pushing the hand, throwing materials, breaking
          materials, biting, kicking, squeezing others, etc.
          He avoids grabbing the pencil, crayons and other
          materials for writing, drawing or tracing. Utilizes
          the maladaptive conduct to avoid activities that
          are not of his interest. He may hit his fellow
          students.
          2. Describe the strategies or methods that shall be
          utilized to modify the identified conduct: It’s
          necessary    to  utilize    strategies   based   on
          specialized models, in accordance to the diagnosis
          presented by [GAJVM]. The ABA focus shall be
          applied, designed by a certified specialist, in
          addition to integrating visual schemes, such as
          PECS. The plan to be followed shall be designed, by
          means of discrete steps, in the work of maladaptive
          conduct    presented    by    [GAJVM].   Structured
          activities, with visual-concrete keys that provide
          the necessary guide to [GAJVM] so that he
          understands what is expected of him, shall be used.
          There shall be utilized constant supervision,
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 20 of 57
Civil No. 18-1286(RAM)                                                     20


            modeling,     consistent     redirection,     verbal
            reinforcements, verbal and tangible reinforcements
            and loss of privileges/reinforcements. GAJVM can
            select the reinforcements. There shall be utilized
            the strategy of work by means of discrete steps
            that guide and mold his conduct, utilizing
            immediate reinforcement to the desired conduct.
            GAJVM shall be exposed to activities of poor
            interest by means of discrete steps and utilizing
            tasks which e masters, increasing the difficulty
            bit by bit. Work shall be done with strategies to
            improve   communications,   lower   his   level   of
            frustration and keep him with a positive attitude
            regarding school and learning. Concrete and
            different strategies and activities hall be used.
            Tasks that GAJVM likes will be combined with others
            of greater challenge. The application of the ABA
            must be applied throughout the entire educational
            process (with backing from a professional certified
            in ABA). In the application of the ABA, the progress
            and change in [GAJVM] shall be reviewed by means of
            the specific measurement of his conduct, which
            shall establish the basis to re-define the goals
            drawn and the strategies utilized, every time that
            it   is   necessary.   It’s   necessary   that   the
            psychologist offer the necessary consulting to the
            teacher and assistant, in addition to participating
            in the development of the applied ABA. Among the
            objectives to be worked, the development in [GAJVM]
            of self-control, expression, handling of emotions
            and others must be included. It’s important to work
            in the development of adaptive behaviors that
            replace the maladaptive ones. The process is begun
            with a functional analysis of the conduct. It’s
            directed toward functionality, spontaneity and the
            generalization.

        (Docket No. 167-3 at 3) (emphasis in original).

  25.    Section   V(a)   of   the   2017-2018   IEP,   which   details   the

         services program states that for the Socio-Emotional area,

         “a variety of strategies, including specialized ones, such
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 21 of 57
Civil No. 18-1286(RAM)                                                       21


        as ABA” shall be used. (Docket Nos. 184-1 ¶ 47; 211-4 at

        4).

  26.   Recommendations made in the 2017-2018 IEP were based in

        part on the Functional Evaluation of Conduct prepared by

        Mrs. Marta Riviere (“Mrs. Riviere”). (Docket No. 167-1 ¶

        25).

  27.   The Functional Evaluation of Conduct Report prepared by

        Mrs. Riviere for GAJVM, dated May 1, 2016, recommends that

        “[d]ue to the seriousness of the behaviors, ABA therapies

        are    recommended   on   a   full-time   basis     (8-2:00    pm)   at

        school.” (Docket Nos. 167-1 ¶ 26; 167-5).

  28.   GAJVM’s parents accepted the 2017-2018 IEP in part because

        they   understand    that     ABA’s   therapeutic    focus    must   be

        specifically included. (Docket No. 184-1 ¶ 53).

  29.   The minutes of the March 22, 2018 meeting reflect that the

        COMPU, including Mr. Valentín and Ms. Mercado, understood

        and accepted all the matters discussed and agreed upon.

        Id. ¶ 54.

    C. The Proposed 2018-2019 IEP

  30.   Pursuant to the administrative order mandating that the

        2018-2019 IEP be prepared by April 6, 2018, a COMPU meeting

        was held on April 5, 2018 at the CSEE Lares. (Docket Nos.

        167-1 ¶ 20; 184-1 ¶ 55).
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 22 of 57
Civil No. 18-1286(RAM)                                                                   22


  31.   At     the    April       5,   2018          COMPU     meeting,     the      DOE’s

        representatives presented a draft of the IEP for 2018-2019

        and requested that said proposal be discussed with GAJVM’s

        parents. (Docket Nos. 167-1 ¶ 21; 184-1 ¶¶ 61-62).

  32.   Mr. Valentín and Ms. Mercado request that the behavioral

        area approved in the 2017-2018 IEP, where it is established

        that    ABA    Therapeutic         Focus      would     be   applied      in   the

        educative and therapeutic areas, be annexed to the 2018-

        2019 IEP. The DOE rejected that it be annexed, and instead

        offered to provide the stipulated behavior modification

        plan in the IEP proposal. (Docket No. 184-1 ¶ 63).

  33.   DOE representatives offered a one-on-one classroom at the

        Angelita Delgado Sella School with a teacher specialized

        in     autism,     a     special    services          assistant     for     GAJVM,

        transportation          provided        by   carrier,     and     comprehensive

        therapy in the classroom as a provisional remedy. (Docket

        Nos. 167-8 ¶ 27; 211-5 at 5).

  34.   Ms.     Mercado        indicates    that       said     placement     had      been

        previously offered and rejected in a previous, August 24,

        2017 meeting. (Docket No. 167-8 ¶ 28).

  35.   GAJVM’s parents, their expert psychologist and advocate

        opposed      the   totality        of    DOE’s       proposed   2018-2019      IEP

        because it was not appropriate for the student’s needs and

        demanded that a new one be prepared incorporating ABA
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 23 of 57
Civil No. 18-1286(RAM)                                                 23


        services in a location with suitable facilities. (Docket

        Nos. 167-1 ¶ 24; 167-8 ¶¶ 29, 7; 184-1 ¶ 68).

  36.   The draft of the 2018-2019 IEP was never approved by the

        COMPU and never became a valid or enforceable document.

        (Docket No. 167-1 ¶ 18).

    D. Plaintiffs’ Civil Action

  37.   On May 11, 2018, Plaintiffs filed the present Complaint

        requesting, among other things, that the Court:

          1.Issue a preliminary injunction ordering defendant
          to immediately prepare an IEP 2018-19 which is
          compliant with the law and provides the services
          that the DOE has previously accepted, including ABA
          educational services and therapies.

          2.   Issue  a   preliminary   injunction   ordering
          defendant to refrain from recommending locations
          for services that do not presently comply with the
          recommended ABA services. Instead, defendants
          should be ordered to only choose services currently
          complaint with these ABA requirements, including
          private providers with qualified personnel, whose
          costs shall be borne by the DOE as provided by law.
          […]

    (Docket No. 1 at 11-12).

  38.   At the time the Complaint was filed, May 11, 2018, GAJVM

        was receiving educational services at CADEI School. (Docket

        No. 184-1 ¶ 3).

  39.   On October 4, 2018, the Hon. Magistrate Judge Bruce J.

        McGiverin issued a Report and Recommendation finding that

        preliminary injunctive relief should be granted in part

        and recommended that the Court order Defendants:
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 24 of 57
Civil No. 18-1286(RAM)                                                  24


            (1) to place GAJVM in the Star-Link program at the
            Angelita Delgado Sella School in Lares; (2) to
            convene a COMPU meeting on or before November 1,
            2018 at the School in order to analyze and discuss
            any matter that may be necessary regarding the
            provision of educational and therapeutic services
            that GAJVM may require to receive a free
            appropriate public education; (3) to prepare at
            that COMPU meeting a new IEP for the remainder of
            the 2018–19 school year to be submitted to this
            court on or before November 15, 2018; (4) to ensure
            that GAJVM’s instructors are furnished with
            information on how to request support from the
            Star-Link program director as well as the names and
            contact information for Star Autism support members
            who are Board Certified Behavior Analysts.

        (Docket No. 55 at 11).

  40.    On October 11, 2018, the DOE summoned the plaintiffs for a

         COMPU meeting. On October 19, 2018, Ms. Mercado responded

         via e-mail that she consulted with her attorney, Attorney

         Borrés, and he instructed her to postpone the COMPU meeting

         because he was going to object to the Magistrate Judge’s

         R&R. (Docket No. 184-1 ¶ 73).

  41.    Plaintiffs   filed   their   objections   to   the   Report   and

         Recommendation on October 18, 2018. (Docket No. 58).

  42.    On November 13, 2018, the Court entered an Order adopting

         the R&R’s Background and Discussion but setting aside its

         conclusion, finding that “[b]y proposing an IEP for the

         2018-2019 school year without ABA services it agreed were

         necessary to provide plaintiff’s child a FAPE just two

         weeks before, the DOE materially failed to implement the
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 25 of 57
Civil No. 18-1286(RAM)                                                   25


         child’s IEP and violated IDEA.” (Docket Nos. 184-1 ¶¶ 74-

         75; 62 at 6-7).

  43.    Accordingly, the Court ordered:

            [T]he parties to convene a COMPU meeting on or
            before December 14, 2018 and prepare a new IEP for
            the remainder of the 2018-2019 school year designed
            by an ABA certified provider that applies ABA
            services throughout the educational process. If
            there are no ABA certified professionals available
            in Puerto Rico to design plaintiff’s IEP for 2018-
            2019, the DOE SHALL provide one at its expense. In
            designing the new 2018-2019 IEP, the DOE may
            propose that the ABA certified professional use
            services   it  currently   provides   to   disabled
            students. But the DOE is admonished that the final
            plan must be designed by an ABA certified
            professional, apply ABA services, and count with
            the professional’s backing throughout the education
            process so that plaintiffs’ child may receive a
            FAPE.

        (Docket Nos. 184-1 ¶ 78; 62 at 7).

        E. December 2018 Meetings to prepare the 2018-2019 IEP

  44.    On December 6, 2018, GAJVM’s parents were invited for a

         COMPU meeting to develop an IEP and were offered three

         dates: December 12, 13, or 14 at the Angelita Delgado

         Sellas school in Lares. (Docket No. 184-1 ¶ 79).

  45.    On December 7, 2018, the multidisciplinary team met at the

         Angelita Delgado Sellas school to attend to GAJVM’s case,

         prepare   the   Behavior   Intervention   Plan   and   align   the

         student’s IEP with ABA. Id. ¶ 80.

  46.    The participants of the multidisciplinary team are: Joan

         M. Rivera-Toro (Board Certified Behavior Analyst BCBA),
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 26 of 57
Civil No. 18-1286(RAM)                                                        26


        Kiomary Ramos Bonilla (Star/Links coach), Yajaira Rivera

        Muñiz (Special Education Teacher-Autism), Maribel Méndez

        Rodríguez (Special Services Assistant for the student),

        María Lugo (Social Worker), and Mildred Acevedo-Concepción

        (Special Education Facilitator for the Municipality of

        Lares). Id. ¶ 81.

  47.   At the meeting, the team evaluated the strategies and

        curriculum of the DOE, including the LINKS curriculum, and

        an adaptation was made to GAJVM’s needs aligning them in

        the subject matters of Mathematics, Spanish, Science and

        English. (Docket No. 184-1 ¶ 82; 184-14).

  48.   In addition to developing and discussing the techniques

        and strategies for the handling of GAJVM’s behavior in

        alignment with the ABA program and LINKS, the 2018-2019

        IEP   was   modified   based     on    the    recommendations   of   the

        multidisciplinary team. (Docket No. 184-1 ¶ 83; 184-14).

  49.   On December 12, 2018, the DOE invited GAJVM’s parents to a

        COMPU meeting scheduled for December 13, 2018 at the CSEE

        Arecibo at 9:30 a.m. (Docket No. 184-1 ¶ 84).

  50.   On December 13, 2018, a COMPU meeting was held at the CSEE

        Arecibo     to   discuss   the        draft   IEP   prepared    by   the

        multidisciplinary team on December 7, 2018. (Docket No.

        184-1 ¶¶ 85-86; 211-6).
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 27 of 57
Civil No. 18-1286(RAM)                                                         27


  51.   GAJVM’s parents objected claiming they were not invited to

        the   multidisciplinary       meeting        and   that     there    was

        representation from the Star Link program, namely Prof.

        Kiomary Ramos. (Docket No. 184-1 ¶ 87; 211-6 at 1-3).

  52.   The Parents were given a copy of the minutes of the

        multidisciplinary meeting held on December 7, 2018 along

        with the Behavioral Intervention Plan and the IEP aligned

        with ABA. (Docket No. 184-1 ¶ 90; 211-6 at 2).

  53.   ABA-certified    specialist      Joan   M.    Rivera-Toro    (“Rivera-

        Toro”)   was   available   for    the   December    13,   2018      COMPU

        meeting via telephone. However, the Parents did not agree

        to discuss the IEP draft because they believed that as the

        specialist, Rivera-Toro should be present at the meeting.

        (Docket No. 184-1 ¶ 89; 211-6 at 3).

  54.   GAJVM’s parents state that they consider Starbright Academy

        in Ponce as an alternative placement that addresses the

        student’s needs. (Docket No. 184-1 ¶ 93; 211-6 at 3).

  55.   The DOE reiterates that they believe the draft IEP prepared

        by ABA-certified specialist Rivera-Toro provides a free

        and appropriate public placement and complies with the

        Court’s order.    (Docket No. 211-6 at 3).

  56.   Following the December 13, 2018 COMPU meeting, Plaintiffs

        filed a motion requesting that Defendants be found in

        contempt of Court for proposing Star Link services and for
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 28 of 57
Civil No. 18-1286(RAM)                                                 28


        holding a COMPU meeting without the presence of an ABA-

        certified specialist. (Docket No. 66 at 14-15).

  57.   Plaintiffs filed an additional motion asking the Court to

        order   the   DOE   to   provide   GAJVM   with   an   educational

        placement at the Starbright Academy. (Docket No. 69).

  58.   On January 28, 2019, the Court held in abeyance Plaintiffs’

        request that the DOE be found in contempt stating:

          The parties are ORDERED to convene another COMPU
          meeting NO LATER THAN FEBRUARY 25, 2019 on a date
          when both Joan Rivera Toro (“Mrs. Rivera”) and
          plaintiffs can physically attend the same. During
          the meeting, the IEP team SHALL prepare a new IEP
          for the remainder of the 2018-2019 school year
          designed by Joan Rivera Toro, that applies ABA
          services throughout the educational process, in
          conjunction with plaintiffs as they are essential
          members of the IEP team. Mrs. Rivera SHALL evaluate
          GAJVM and conduct a functional analysis on conduct
          before a new IEP is designed.

          Defendants are warned that they cannot solely
          implement the Star-Link program or adjust/align the
          program   to   GAJVM.   However,   plaintiffs   are
          admonished that Mrs. Rivera may propose the use of
          services currently provided by the DOE to disabled
          students in designing the new IEP, including those
          used in the Star Link program.

    (Docket No. 80 at 5).

  59.   Furthermore, the Court denied Plaintiffs’ request that

        GAJVM be placed at Starbright Academy at the Government’s

        expense, finding that:

          The Department of Education’s definition of
          ‘placement’ in 34 C.F.R. § 300.116(a)-(b) “indicate
          that the school district must, in some fashion,
          approve of the placement decision and that the
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 29 of 57
Civil No. 18-1286(RAM)                                                            29


              parents cannot unilaterally decide upon which
              school will serve as the child's ‘placement.’” N.W.
              ex rel. J.W. v. Boone Cty. Bd. of Educ., 763 F.3d
              611, 617 (6th Cir. 2014) (finding that a private
              school not approved by school district does not
              qualify as the ‘current educational placement’ and
              reversing order requiring school district to
              reimburse parents for costs of placing child in
              said school).

        Id. at 4.

    F. Rivera-Toro’s Functional Behavior Assessment Report

  60.    On February 12 and 15, 2019, Rivera-Toro, Board Certified

         Behavior Analyst (“BCBA”) evaluated GAJVM and prepared a

         Functional Behavior Assessment Report. (Docket Nos. 184-1

         ¶ 99; 184-17).

  61.    To prepare said report, Rivera-Toro reviewed BCBA Mrs.

         Riviere’s Functional Behavior Assessment of GAJVM dated

         April 29, 2016. (Docket Nos. 184-1 ¶ 100; 184-17 at 1).

  62.    To    conduct    the    report,   GAJVM    attended     two    evaluation

         sessions    of   February    12    and    15,    2019   at    the   Special

         Education Center. According to the report, Rivera-Toro

         tried to coordinate with Ms. Mercado that the second part

         of the evaluation be conducted in a neutral environment

         where    the    child    could    spend   time    in    his   educational

         facilities, but it was not possible “because he is not

         currently attending school and his home was not fit to

         receive visitors because it is under construction.” (Docket

         Nos. 184-1 ¶ 103; 184-17 at 2).
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 30 of 57
Civil No. 18-1286(RAM)                                                   30


  63.   Therefore,   Rivera-Toro   prefaces    her   report     that   “the

        results of this evaluation may not show [GAJVM’s] typical

        execution” and they may be “unable to identify treatments

        that at the present have proven to be useful.” (Docket No.

        184-17 at 2).

  64.     Rivera-Toro     concludes     her    report    with     various

        recommendations including the following:

          1. [GAJVM] needs a structured and individualized
          program 1:1 for a 4-hour direct instruction,
          including one hour daily with small groups to work
          on social skills, increasing compliance, and group
          instructional control and independent life with an
          assistant. It must include functional, social,
          leisure, and adaptive behavior/self-care goals and
          objectives.

          2. Including a behavior analysis (ABA) in his IEP
          3-6 hours weekly, individually and/or with his
          teacher to assist in the management of aggressive
          behaviors, maladaptive behaviors, and prosocial and
          verbal behavior, as well as for guidance and
          alignment of the educational curriculum design.

          3. The following strategies will be used to teach
          replacement     behaviors:     intensive     direct
          instruction, prompt fading, teaching without errors
          using error correction procedures, presentation of
          tasks and instructions until independent response
          is achieved, teaching/practicing fluency (# of
          correct responses in X amount of time), teaching
          replacement behaviors (asking for help, asking for
          breaks, first "x", then ''y'', and saying "I don't
          know"), visual schedules and itineraries, and
          presentation of quick and interspersed tasks.

          4. Provide Skinner's Verbal Behavior Training to
          his teachers to enable them to carry out the
          behavior modification plan and to increase verbal
          operants (mand, tact, echoic, intraverbal). Using
          the Verbal Behavior Milestones Assessment Placement
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 31 of 57
Civil No. 18-1286(RAM)                                                  31


            Program (VMBAPP) which is a curriculum guide, to be
            integrated in the IEP to identify the student's
            strengths and weaknesses through a variety of
            critical skills for language and learning. It may
            guide the verbal behavior, social, play and leisure
            skills plan. This assessment program is based on
            the applied behavior analysis focused on Skinner 's
            verbal behavior analysis.

        (Docket Nos. 184-1 ¶¶ 104-106; 184-17 at 8-9).

    G. February 2019 Meetings to Prepare the 2018-2019 IEP

  65.    On February 19, 2019, a COMPU meeting was held to discuss

         the Functional Behavioral Assessment Report and the 2018-

         2019 IEP design. (Docket Nos. 184-1 ¶ 107 and 184-19 at

         1).

  66.    According   to   the   Minutes,   a   copy   of   the   Functional

         Behavioral Assessment Report prepared by Rivera-Toro was

         given to the Parents at the February 19, 2019 meeting.

         (Docket Nos. 184-1 ¶¶ 108-109 and 184-19 at 2).

  67.    According to the Minutes, GAJVM’s parents require the

         appropriate time to analyze and evaluate the report prior

         to discussing it. (Docket No. 184-19 at 2).

  68.    According to the Minutes, the discussion of the Function

         Behavioral Assessment Report and the 2018-2019 IEP will

         resume on February 22, 2019. (Docket Nos. 184-1 ¶ 110 and

         184-19 at 4).
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 32 of 57
Civil No. 18-1286(RAM)                                                        32


  69.   The   Parents    refused    to   sign    the   Minutes   because   they

        disagree with them. (Docket Nos. 184-1 ¶ 111 and 184-19 at

        4).

  70.   A COMPU meeting was held on February 22, 2019. (Docket No.

        184-20).

  71.   The Parents presented evidence of medical documents but do

        not furnish a copy to the DOE. (Docket No. 184-1 ¶ 114).

  72.   Ms. Glenda Méndez (“Ms. Méndez”), the Parents’ intercessor,

        states that GAJVM is currently at home without receiving

        ABA treatment in the educational area and therapies agreed

        to at the March 21, COMPU. Id. ¶ 117.

  73.   Rivera-Toro provides a summary and explanation of the

        Functional Behavior Assessment of GAJVM. (Docket Nos. 184-

        1 ¶ 119; 184-20 at 4).

  74.   GAJVM’s    parents    reject     the    results   of   the   Functional

        Behavior    Assessment      dated      February   12   and   15,   2019,

        prepared by specialist Rivera-Toro. Ms. Mercado expressed

        the   reason    for   her   rejection     by   reading   a   previously

        prepared document, which she provided to the DOE. (Docket

        No. 184-1 ¶¶ 121-122).

  75.   The DOE states that it disagrees with the document because

        it finds that Rivera-Toro’s evaluation was conducted as

        ordered by the Judge and her recommendations are consistent

        with the student’s needs. Further, the DOE believes it can
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 33 of 57
Civil No. 18-1286(RAM)                                                 33


        provide a free appropriate public education placement.

        (Docket No. 184-1 ¶¶ 123-124).

  76.   Rivera-Toro states that she believes that certain tools of

        the Star-link Program and the Verbal Behavioral Milestones

        Assessment and Placement Program may be applied because

        they are based on ABA. Id. ¶ 126.

  77.   GAJVM’s parents request a copy of the draft 2018-2019 IEP

        and it is provided to them. (Docket Nos. 184-1 ¶ 119; 184-

        20 at 3).

  78.   The draft 2018-2019 IEP prepared for the February 2019

        COMPU meetings states the following regarding the use of

        ABA techniques:

          2. Describe the strategies or methods that shall be
          utilized to modify the identified conduct:
          It’s necessary to utilize strategies based on
          specialized models, in accordance to the diagnosis
          presented by [GAJVM]. The ABA focus shall be
          applied, designed by a certified specialist, in
          addition to integrating visual schemes, such as
          PECS and LINKS. […] The application of the ABA must
          be applied throughout the entire educational
          process (with backing from a professional certified
          in ABA). In the application of the ABA, the process
          and change in GAJVM shall be reviewed by means of
          specific measurement of his conduct, which shall
          establish the basis to redefine the goals drawn and
          the strategies utilized, every time that it is
          necessary. It’s necessary that the psychologist
          offer the necessary consulting to the teacher and
          assistant, in addition to participating in the
          development of the applied ABA.

          […]
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 34 of 57
Civil No. 18-1286(RAM)                                                 34


          Utilization of techniques and strategies based on
          ABA specialized models, according to the diagnosis
          presented by [GAJVM]. ABA focus shall be applied,
          designed by a certified specialist, integrating
          visual schemes, teaching techniques without error
          during discrete trials which alternate simple and
          complex short activities with longer ones in
          schedules with variable reinforcements beginning at
          VRI up to progression to aboard with chips, and
          error correction procedures shall be utilized.

    (Docket No. 100-1 at 2-3),

  79.   The proposed IEP also states that as to the Socio-Emotional

        services to be given to GAJVM, the student needs “varied

        strategies, including the specialized ones, such as ABA.”

        Furthermore, the draft 2018-2019 IEP lists as a measurable

        goal that during the school year, GAJVM “by means of the

        use of the ABA methodology […] shall improve his responses

        for adaption, regulation, social skills, play and emotions

        that allow him to perform and interact in an adaptive

        manner in the social environment.” Id. at 5.

  80.   GAJVM’s parents inform the parties that after reviewing

        the draft 2018-2019 IEP and consulting with their attorney,

        they reject the same because it does not comply with the

        Order issued by the Court nor with their child’s needs.

        Id. ¶ 127.

  81.   The DOE officials state that the deadline for completing

        the IEP is February 25, 2019. Id. ¶ 128.
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 35 of 57
Civil No. 18-1286(RAM)                                                           35


  82.   GAJVM’s parents reiterate that they want the language of

        the   2017-2018    IEP    approved    on    March   21,   2018     to   be

        included. Id. ¶ 129.

  83.   GAJVM’s parents did not sign the Minutes of the meeting

        because DOE officials would not sign the ones prepared by

        Ms. Méndez. Id. ¶ 130.

  84.   On    February    25,    2019,    Rivera-Toro,      Mildred    Acevedo-

        Concepcion       (Special    Education       Facilitator       for      the

        Municipality      of    Lares),   Yajaira    Rivera-Muniz      (Sepcial

        Education Teacher), and Yadira Padilla-Rodríguez (Social

        Worker of Arecibo SESC) held a meeting at the Special

        Education Service Center of Arecibo to draft a 2018-2019

        IEP proposal. (Docket Nos. 184-1 ¶ 137 and 184-22).

  85.   According to the Minutes of said meeting, Rivera-Toro

        states that she is offering ABA intervention, training,

        and technical assistance. Further, she recommends keeping

        some applicable areas of the LINKS Curriculum in the draft

        IEP   because     certain    LINKS   tools    are    based    on     ABA’s

        empirical evidence. Lastly, Rivera-Toro indicates that she

        would include the Verbal Behavior Milestones Assessment

        and   Placement    Program    (“VBMAPP”)     curriculum       guide     for

        teaching verbal behavior. (Docket Nos. 184-1 ¶ 138 and 184-

        22 at 2).
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 36 of 57
Civil No. 18-1286(RAM)                                                              36


  86.       The Parents did not show up at the Special Education

         Service Center of Arecibo. Thus, pursuant to the Court’s

         order, the DOE, could not resume the preparation of the

         IEP 2018-2019. (Docket No. 184 ¶ 139).

        H. The proposed 2019-2020 IEP

  87.    On June 5, 2019, a COMPU meeting was held at the CSEE

         Arecibo to present a draft proposal of the 2019-2020 IEP.

         (Docket Nos. 184-1 ¶ 141 and 211-8 at 1).

  88.    Mildred Acevedo-Concepción (“Acevedo-Concepción”) informed

         GAJVM’s parents of their rights, as established in the

         Special Education Procedures Manual, specifically those

         regarding    the   preparation     of    an    IEP     for     their   child.

         (Docket Nos. 184-1 ¶ 142 and 211-8 at 2).

  89.    Acevedo-Concepción      asks   the      Parents      if   they    have   any

         questions regarding their rights and they state that they

         do not. However, the Parents refused to sign the Receipt

         and Discussion Document on Parents Rights. (Docket Nos.

         184-1 ¶¶ 143-144 and 211-8 at 2).

  90.    Dr.   Amones-Gaud       explains        that    the       DOE     has    the

         responsibility to continue with the process established in

         the Circular Letter on Drafting Individualized Education

         Programs dated February 27, 2019 for students receiving

         Special     Education    in    2019-2020.         It      is     the    DOE’s

         responsibility to prepare a draft of the proposed 2019-
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 37 of 57
Civil No. 18-1286(RAM)                                                         37


        2020 IEP. Accordingly, as a sound practice, the COMPU may

        develop a draft or proposal of the IEP before the meeting

        to    facilitate   the   discussion.       Lastly,   Dr.   Amones-Gaud

        clarified that the DOE must comply with the IDEA and its

        internal public policy regardless of the pending federal

        case. (Docket Nos. 184-1 ¶ 145 and 211-8 at 2-3).

  91.   According to the Minutes, Dr. Amones-Gaud states that none

        of    the   participants    in    the   COMPU,     including      GAJVM’s

        parents, are allowed to be disrespectful. (Docket Nos. 184-

        1 ¶ 146 and 211-8 at 3).

  92.   Ms.    Méndez, on behalf of GAJVM’s parents, emphasizes that

        the student requires ABA services and that the Parents are

        currently paying for him to receive said services at the

        Starbright     Academy     in     Ponce.   Thus,     GAJVM’s      parents

        requested that the Court order DOE to reimburse them for

        these services. Ms. Méndez also reiterated the Parents’

        request that GAJVM be placed at Starbright Academy. (Docket

        Nos. 184-1 ¶¶ 147, 151 and 211-8 at 3).

  93.   Dr. Amones-Gaud states that the DOE has an appropriate

        public free placement for GAJVM where the IEP can be

        implemented. (Docket Nos. 184-1 ¶ 153 and 211-8 at 4).

  94.   Ms. Méndez claims that some officials have been cruel with

        GAJVM because he has not been provided a placement at

        Starbright     Academy     with    equal    conditions     like    other
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 38 of 57
Civil No. 18-1286(RAM)                                                     38


        students who have been placed at said school. (Docket Nos.

        184-1 ¶ 154 and 211-8 at 4).

  95.   In response, a DOE representative states that they have

        offered a placement with the necessary resources to provide

        an ABA specialist, a teacher who is specialized in Autism

        and certified in LINKS, a one-on-one classroom, and a

        service assistant. (Docket Nos. 184-1 ¶ 155 and 211-8 at

        4).

  96.   Mr.   Valentín   left   the   meeting   at   10:57   a.m.   When   he

        returned, Ms.    Méndez says that GAJVM’s parents do not feel

        well enough to continue the meeting and then they left to

        consult with their attorney. (Docket Nos. 184 ¶ 156 and

        211-8 at 4).

  97.   When the Parents returned after consulting their attorney,

        they indicate that they were adjourning the meeting at

        11:46 a.m. because they believed the purpose of the meeting

        was to determine GAJVM’s placement. (Docket Nos. 184 ¶ 157

        and 211-8 at 4).

  98.   The Parents requested not to sign the Minutes of the June

        5, 2019 meeting. (Docket Nos. 184 ¶ 158).

  99.   According to the Minutes that were prepared, the Parents

        did not allow said Minutes to be read nor did they discuss

        the draft proposal of the IEP prepared for the meeting.

        (Docket No. 211-8 at 4)
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 39 of 57
Civil No. 18-1286(RAM)                                                   39


  100. A copy of the draft IEP for the 2019-2020 academic year

       was given to the Parents. (Docket No. 184-1 ¶ 161).

  101. The proposed 2019-2020 IEP prepared by Rivera-Toro provides

       the following regarding the application of ABA:

            2.Describe the strategies or methods that will be
            used to modify the identified behavior:
              1. Use techniques and strategies based on
              specialized ABA models, according on [sic] the
              diagnosis of [GAJVM]. The ABA approach, designed
              by a certified specialist, will be applied. In
              addition, visual cures, errorless teaching
              techniques, through discrete trials alternating
              simple and complex activities and short and long
              activities in variable reinforcement schedules
              starting VRI and progressing to token boards and
              error correction procedures will be used.

     (Docket Nos. 184-1 ¶¶ 162-163, 166 and 211-9 at 2-3).

  102. Additionally, the draft 2019-2020 IEP states that as to

       the Socio-Emotional services to be provided, GAJVM needs

       ABA strategies. (Docket No. 184-1 ¶ 166).

  103. On    July   17,   2019,   the   DOE,   through   attorney   Melissa

       Massheder, sent Plaintiffs a Proposal for Individualized

       Education Services School Year 2019-2020. (Docket No. 184-

       1 ¶ 168).

  104. Part V of said Proposal, describes the following Education

       Services to be offered to GAJVM:

            a. The Special Education Program is organized
            through placement alternatives created as the
            students’ education needs are identified. A
            modified    self-contained   secondary    special
            education Autism classroom in One to One modality
            is created for G.J.V.M, candidate for Alternative
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 40 of 57
Civil No. 18-1286(RAM)                                                 40


         Certification with special education teacher. Said
         teacher must hold the certifications awarded by the
         Department of Education of Puerto Rico in the
         Special Education K-12 and Special Education in
         Autism categories. The teacher will receive
         training in the LINKS curriculum specialized in
         Autism, with training in Applied Behavior Analysis
         (ABA) strategies as well as in Crisis Management
         and Intervention (CPI). The identified classroom is
         spacious and will be divided and structured by
         service area according to the TEACCH method. Space
         will be provided in the classroom for the child to
         receive integrated therapy services provided by
         Provisional Remedy. The therapeutic services to be
         received in the school setting include speech and
         language therapy, occupational therapy, physical
         therapy, oral motor therapy, and psychological
         therapy. G.J.V.M will receive individualized
         instruction with reasonable accommodation, task
         modification, with emphasis on language, directed
         tasks with manipulatives, daily schedules, space
         for developing social skills, functional routines,
         and behavior strategies integrating ABA strategies
         and possibilities that develop independent living
         skills.

            b. Among the educational strategies are:

            i. Evidence-based practices such as: ABA
            principles,   task  analysis,   Discrete   Trial
            Training or DT, differential reinforcement
            system,     visual    supports,     augmentative
            communication, modeling, peer teaching, pivotal
            response training or PRT, functional routines,
            intervention, and support to reinforce positive
            behavior, among others.

            ii. Intervention Program-based practices such
            as: structured teaching, strategies based on
            specialized ABA models.

              1. ABA Approach

               a. Variable reinforcement schedules, visual
               supports and schedules, errorless learning
               strategies during discreet trials alternating
               simple and complex activities in variable
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 41 of 57
Civil No. 18-1286(RAM)                                                 41


               reinforcement schedules, use of token boards,
               error correction procedures, and use of Social
               Stories,
               b. Use of positive and negative reinforcement
               consequence      techniques,      differential
               reinforcement and behavior measurement,
               c. Help transfer techniques (prompts)
               d. Use of task analysis strategies, the LINKS
               curriculum, and the Verbal Behavior Milestone
               Assessment and Placement Programs (VBMAPP)
               e. Verbal Behavior Training (Skinner, 1959),
               such as Mand, tact, echoic and intraverbal and
               textual to promote teaching based on language
               and reducing behavior problems.
               f.   Use   of   response    interruption   and
               redirection of interfering behavior in order
               to reinforce and replace negative behavior
               with appropriate behavior.
               g. Cooperation and tolerance of waiting
               training.
               h. Functional Communication Training.

            iii. G.J.V.M requires services and support that
            will be provided by a level 1 Special Services
            Assistant in the areas if mobility, hygiene,
            diet,   and    communication   assistance.    The
            assistant must be trained to work with students
            with Autism. In addition, the assistant must have
            training on Crisis Management and Intervention
            (CPI), First Aid, and must accompany the child
            at all times.

            iv. Teacher will receive advice on ABA-based
            teaching strategies, weekly classroom visits by
            a behavioral specialist 4 to 6 hours a week.

     (Docket Nos. 184-1 ¶ 169 and 184-26 at 2-3).

  105. On July 31, 2019, Plaintiffs, through their legal counsel

       Attorney   Borrés,   sent   an   electronic    communication    to

       Attorney Massheder informing their decision to decline the

       DOE’s Proposal for Individualized Education Services for

       the 2019-2020 School Year. (Docket No. 184-1 ¶ 171).
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 42 of 57
Civil No. 18-1286(RAM)                                                 42


  106. Said electronic communication explains that:

         Plaintiffs are required to decline the service
         proposal submitted on July 17, 2019 since there is
         no indication that it was designed by an ABA
         professional specifically for GAJVM, does not
         provide ABA services throughout the educational
         process, does not provide ABA backing throughout
         the educational process, and applies the Links
         program. In fact, the educational services section
         of the proposal states that the professor will be
         trained in Links, which, apparently, includes some
         training in ABA strategies. Among the educational
         strategies that are described as available are:
         evidence   based   practices    incorporating   ABA
         principles; other practices based on intervention
         programs, allegedly based on ABA, including the use
         of the Link curriculum, and consulting for the
         teacher on how to teach strategies with ABA focus.
         None of these ‘strategies’ amount to ABA services
         designed and supervised by an ABA professional for
         GAJVM provided throughout the educational process.

     (Docket No. 184-1 ¶ 172).

    I. Private Placement and the Starbright Academy

  107. The   DOE’s   “Manual    of   Special   Education    Procedures”

       establishes the following:

         When the COMPU determines that the child’s district
         of residence does not count with the service that
         the child needs, the zone supervisor or designated
         functionary in the school district shall request in
         writing the service in another district of the
         educational region, or of another region, to be
         able to place the student in the adequate service.
         If after having explored all the alternatives, in
         accordance to your knowledge, you find that the
         available services are not appropriate, you shall
         request in writing the technical assistance of the
         personnel for the educational region sending copy
         of the application for Technical Assistance for the
         Placement of Students (EE-07b) at the Central
         Level.
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 43 of 57
Civil No. 18-1286(RAM)                                                 43


         Faced with this request, a Supervisor from the
         Central Level and the personnel placed in the
         region may:

         (a)    advise the COMPU about possible alternatives
                that were ignored and which should be
                considered;
         (b)    justify the necessary resources to create the
                adequate service to take care of the student’s
                need; or
         (c)    Evaluate the purchase of educational services
                as alternative to serve the student.

         When it is determined that it is necessary to
         request technical assistance for the placement of
         the student, it shall be clearly established in any
         form or certificate related to this matter, that
         said request does not constitute a commitment to
         purchase of purchases until it has not been
         established, with the help of personnel from the
         Central Level, that the Department of Education
         does not have available an appropriate public
         placement for the student.

         On the other hand, the purchase of services at the
         private level is a determination that shall be
         revised annually, with each revision of the IEP.
         When the situation that originated the purchase of
         services has varied, When the situation that
         originated the purchase of services has varied,
         whether because the student’s needs are not the
         same or because the school district has managed to
         identify an appropriate alternative for placement
         at the public level, this shall be considered by
         the COMPU to determine the student’s future
         placement.

         The purchase of a private service shall require the
         authorization of the Associate Secretary for
         Special Education. The school district shall be
         responsible for evidencing that the institution
         that is selected counts with:

            •   An appropriate curriculum at the child’s level
                of performance
            •   An appropriate physical structure that permits
                the child’s mobility
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 44 of 57
Civil No. 18-1286(RAM)                                                           44


              •    Willingness to accept monitor visits
              •    Established procedures for the offering of the
                   special education services in conformity with
                   the parameters required by the Agency
            […]

            If the father is not in agreement with the placement
            recommended for his son and a consensus is not
            reached, the father or the Department of Education
            may request an administrative hearing.

    (Docket Nos. 167-1 ¶¶ 31-32, 36; 167-7 at 11-13; 184-1 ¶ 167).

  108. The DOE, pursuant to the Parents’ request, completed a

       Request      for     Technical    Assistance      07-B    with     all   the

       placement      alternatives       that   have    been    offered    to   the

       student. However, said Request was not sent to the DOE’S

       central offices because GAJVM’s parents did not present a

       Proposal from a private institution. (Docket No. 167-1 ¶

       35).

  109. On    the    first    week   of   November      2018,    GAJVM’s    parents

       enrolled him at Starbright Academy for two hours of daily

       services with ABA therapeutic focus. (Docket No. 184-1 ¶

       11).

  110. Until January 2019, GAJVM received services at Starbright

       under a specialized and individualized program prepared

       and    supervised       by   BCBA-D      Iris    H.     Pons   under     ABA

       methodology, for two hours a day, Monday through Friday.

       (Docket No. 184-30).
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 45 of 57
Civil No. 18-1286(RAM)                                                       45


  111. From November 2018 through December 2019, GAJVM’s parents

       paid $14,820.00 for private ABA services at Starbright

       Academy. (Docket No. 167-11).

  112. For the second semester of the 2019-2020 school year, GAJVM

       did   not   receive   services   at    any    place,     due   to   the

       earthquakes in Puerto Rico and the Global Pandemic. (Docket

       No. 184-1 ¶ 12).

  113. The DOE had a Contract in effect until June 30, 2020 with

       Starbright Academy to provide ABA services to special

       education   students   for   whom     the    DOE   did   not   have   a

       placement in any of its schools. (Docket Nos. 167-1 ¶ 38;

       226-3).

  114. Pursuant to the forty-fourth section of Contract that was

       in effect between Starbright Academy and the DOE, the

       parties:

         [A]cknowledge that the services that will be
         offered by means of this contract do not constitute
         the functions of apposition available at this time
         in the effective classification and retribution
         plans of the existing regular personnel, since the
         Department does not count with sufficient human
         resources with the necessary academic preparation
         and professional experience, [sic] to offer the
         services to be contracted at this time.

     (Docket No. 226-3 at 6.)

  115. The DOE does not have a contract with Starbright Academy

       for the 2020-2021 school year. Id.
       Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 46 of 57
Civil No. 18-1286(RAM)                                                                 46


  116. There are eighteen (18) special education students for whom

            the    DOE   had    no   placement     and    are    instead     placed    at

            Starbright Academy. (Docket Nos. 167-1 ¶ 39-10 ¶ 14).

                                      IV.      ANALYSIS

       As    discussed       above,      the    Court    has    previously    rejected

Defendants’ repeated contention that Plaintiffs failed to exhaust

administrative remedies. (Docket No. 63). Thus, the Court need not

readdress the issue at this juncture. Furthermore, the Court

necessarily has jurisdiction to determine whether the parties

complied with its previously issued orders.

            A. The proposed 2019-2020 IEP would provide GAJVM a FAPE

       Despite the extensive factual and procedural background of

the case at bar, the essential question before the Court is whether

the latest proposed IEP for the 2019-2020 school year complies

with the IDEA and with this Court’s previous orders at Docket Nos.

62 and 80. Specifically, the Court faces the following fundamental

“two-fold         inquiry:     Whether    the    state    has    complied    with     the

procedures of the Act, and whether the IEP developed through those

procedures is ‘reasonably calculated to enable the child to receive

educational benefits.’” Kathleen H. v. Massachusetts Dep't of

Educ., 154 F.3d 8, 11 (1st Cir. 1998) (quoting Board of Educ. v.

Rowley, 458 U.S. 176, 206–07 (1982)). See also T.Y., 584 F.3d at

418.
     Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 47 of 57
Civil No. 18-1286(RAM)                                                         47


     Since the filing of the Complaint, Defendants have scheduled

and held numerous COMPU meetings in hopes of approving an IEP.

(Facts ¶¶ 50, 65, 70, 84, 87). Furthermore, the DOE retained the

services   of    ABA-certified    specialist     Rivera-Toro        to   evaluate

GAJVM, prepare a Functional Behavior Assessment Report and assist

in the design of IEP proposals. (Facts ¶¶ 46, 53, 60-64). Although

Plaintiffs objected to a wide range of specific occurrences at

said COMPU meetings, as well as the findings of Rivera-Toro’s

Report, the preponderance of the evidence shows that Defendants

complied with the procedures required by the IDEA and the Court

for the development of an IEP. See Gonzalez v. Puerto Rico Dep't

of Educ., 969 F. Supp. 801, 809 (D.P.R. 1997) (quoting Amann v.

Stow Sch. Sys., 982 F.2d 644, 652 (1st Cir. 1992))(holding that a

procedural infraction only constitutes a violation of the IDEA

when there is "some rational basis to believe that procedural

inadequacies     compromised    the   pupil’s   right    to    an   appropriate

education,      seriously     hampered   the    parents’       opportunity    to

participate in the formulation process or caused a depravation of

educational      benefits.”).     Plaintiffs    have     not     provided     any

arguments, case law, or statutes to establish such procedural

inadequacies in this case. In fact, it was Plaintiffs who refused

to   continue    with   the    collaborative    IEP     process     in    various

instances. (Facts ¶¶ 53, 80, 86, 95, 97). “The law ought not to

abet parties who block assembly of the required team and then,
       Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 48 of 57
Civil No. 18-1286(RAM)                                                      48


dissatisfied with the ensuing IEP, attempt to jettison it because

of problems created by their own obstructionism.” Roland M. v.

Concord Sch. Comm., 910 F.2d 983, 995 (1st Cir. 1990). Therefore,

“it would be improper to hold [the] School District liable for the

procedural violation of failing to have the IEP completed […] when

that    failure    was   the    result     of   [the   parents']     lack   of

cooperation.” MM ex rel. DM v. Sch. Dist. of Greenville Cty., 303

F.3d 523, 535 (4th Cir. 2002).

       Plaintiffs’   singular    substantive     critique   to   the    latest

proposed IEP is its supposed insufficient incorporation of ABA

services     in   accordance    with     this   Court’s   previous     orders.

Specifically, on November 13, 2018, the Court granted Plaintiffs’

request for a preliminary injunction and specified that the final

IEP must be “designed by an ABA-certified professional, apply ABA

services, and count with the professional’s backing throughout the

education process so that plaintiffs’ child may receive a FAPE.”

(Fact ¶ 43). On January 28, 2019, the Court reiterated said

requirements when it ordered the parties to prepare a new IEP

“designed by Joan Rivera Toro [a certified ABA professional], that

applies ABA services throughout the educational process.” (Fact ¶

58).

       The proposed 2019-2020 IEP, requires that the teacher receive

training and advice in ABA strategies as well as “weekly classroom

visits by a behavioral specialist 4 to 6 hours a week.” Id.
     Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 49 of 57
Civil No. 18-1286(RAM)                                                      49


Moreover, it details the specific nature of the ABA approach to be

used considering GAJVM’s diagnosis and specific needs. Id.2 An

analysis of Plaintiffs’ filings evinces that they have erroneously

interpreted the Court’s orders as requiring that an ABA-certified

professional directly provide ABA services to GAJVM at all times.

In Plaintiffs’ own words, their position is that:

            Including ABA (behavior analysis) in the IEP for a
            few hours implies that, the IEP would not provide
            ABA throughout the educational process, that it
            would be limited to a few hours weekly, and that
            ABA would be to attend the behavior a few hours a
            week and not the entire process. Other than the few
            hours a week, there is no indication that the
            specialist would be available to provide back up
            throughout the education process.

(Docket No. 221-1 ¶ 99). Albeit with GAJVM’s best interest at

heart, Plaintiffs have mistakenly inserted additional, onerous

conditions that are simply not required by the plain text of the

order nor supported by the IDEA. See Lessard, 518 F.3d at 24.

(finding    that   an   IEP   need   not   provide   “an   ideal    level   of

educational benefit, in order to survive judicial scrutiny.”).

The proposed 2019-2020 IEP which was offered to Plaintiffs on July

17, 2019 was (1) designed by ABA-certified specialist Rivera-Toro;

(2) details how ABA services will be implemented; and (3) specifies


2Notably, throughout the IEP process, Plaintiffs have reiterated that they want
the language of the 2017-2018 IEP approved on March 21, 2018 to be included
into any future IEPs. (Fact ¶ 82). However, a comparison of the draft IEPs for
2018-2019 and 2019-2020 shows that much of the same language was included in
the latest proposed versions (Facts ¶ 24, 78, 101). In comparison, the latest
proposed 2019-2020 IEP furnished to Plaintiffs on July 17, 2019 goes even
further than the previously approved IEP. (Fact ¶ 104).
     Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 50 of 57
Civil No. 18-1286(RAM)                                                  50


the nature and hours of the weekly professional support the ABA-

certified-specialist will provide in compliance with this Court’s

orders. (Fact ¶ 104). The 2019-2020 IEP proposal also contains the

fundamental requirements imposed by the IDEA and the applicable

case law. See 20 U.S.C.A. § 1414 (d)(1)(A).

     Further, the Court finds that the prior draft IEP for 2018-

2019 discussed at the February 22, 2019 COMPU meeting also complied

with previous Court orders and the IDEA. (Fact ¶ 78). Said draft

IEP was prepared by ABA-certified specialist Rivera-Toro after

having personally evaluated GAJVM and conducting a Functional

Behavior Assessment Report with recommendations for his specific

needs. (Facts ¶¶ 60-64).

     Throughout the process, Plaintiffs have insisted that all

IEPs contain the language regarding ABA services that was approved

for the 2017-2018 IEP at the March 21, 2018 COMPU meeting. (Fact

¶ 82). The following is a side-by-side comparison of the ABA

requirements established by the approved 2017-2018 IEP and the

proposed 2018-2019 IEP:
     Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 51 of 57
Civil No. 18-1286(RAM)                                                  51


  The 2017-2018 IEP approved at          The draft 2018-2019 IEP
     the March 21, 2018 COMPU         prepared for the February 22,
       meeting (Fact ¶ 24)              COMPU meeting (Fact ¶ 78)
  The ABA focus shall be              The ABA focus shall be
  applied, designed by a              applied, designed by a
  certified specialist […] The        certified specialist […] The
  application of the ABA must         application of the ABA must
  be applied throughout the           be applied throughout the
  entire educational process          entire educational process
  (with backing from a                (with backing from a
  professional certified in           professional certified in
  ABA). […] It’s necessary that       ABA). […] It’s necessary that
  the psychologist offer the          the psychologist offer the
  necessary consulting to the         necessary consulting to the
  teacher and assistant, in           teacher and assistant, in
  addition to participating in        addition to participating in
  the development of the              the development of the
  applied ABA.                        applied ABA. […] Utilization
                                      of techniques and strategies
                                      based on ABA specialized
                                      models, according to the
                                      diagnosis presented by
                                      [GAJVM]. ABA focus shall be
                                      applied, designed by a
                                      certified specialist.


     Evidently,    the   draft   2018-2019    IEP   not   only   included

identical provisions requiring ABA services throughout GAJVM’s

education but even went further than the previous year’s IEP.

Therefore, by February 22, 2019, the DOE had complied with its

procedural and substantive obligations under the IDEA by crafting

an IEP that would provide GAJVM with a FAPE. Moreover, the DOE

continued with a collaborative IEP process for the 2019-2020 school

year, providing even more detail regarding ABA services.
     Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 52 of 57
Civil No. 18-1286(RAM)                                                          52


        B. Limited Reimbursement and Compensatory Education are
           Warranted

     The   First    Circuit   has   held    that   when   parents       make   the

“unilateral   choice     to   abandon   the    collaborative      IEP    process

without allowing that process to run its course […] [they are]

precluded from obtaining reimbursement for the costs of private

school placement.” Five Town, 513 F.3d at 289–90. In this case,

there is ample evidence on the record to suggest that the failure

of both the 2018-2019 and 2019-2020 proposed IEPs to provide FAPE

for GAJVM is attributable to Plaintiffs unilateral abandonment of

the collaborative process and their “ABA/Starbright Academy or

nothing” approach.

     However,      the   initial    draft     2018-2019     IEP   offered       to

Plaintiffs on April 5, 2018, i.e. prior to the filing of the

Complaint, failed to adequately address GAJVM’s need for ABA

services. (Facts ¶¶ 31-36). In other words, from April 2018 through

February 2019 the DOE did not comply with its obligation to provide

GAJVM with a FAPE as required by the IDEA. In the absence of a

FAPE, on the first week of November 2018, Plaintiffs enrolled GAJVM

in Starbright Academy. (Fact ¶ 109). Despite having been offered

an appropriate IEP by February 22, 2019, Plaintiffs maintained

GAJVM   enrolled    at   Starbright     Academy     until    December      2019.

Accordingly, Plaintiffs may only receive reimbursement for private

school costs during the period of time in which the DOE had
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 53 of 57
Civil No. 18-1286(RAM)                                                           53


provided an insufficient IEP, specifically from November 2018

through February 2019.

     Similarly, GAJVM is only entitled to compensatory education

for the period in which he was “effectively denied a FAPE.” Five

Town, 513 F.3d at 290 (citing Me. Sch. Admin. Dist. No. 35 v. Mr.

& Mrs. R., 321 F.3d 9, 18 (1st Cir.2003)). Thus, GAJVM shall

receive eleven (11) months of compensatory education to recompense

for the period from April 2018 through February 2019 in which he

was effectively denied a FAPE.

         C. Private School Placement

     Plaintiffs’      request    for    private     school    placement    at   the

Starbright    Academy    is     not    supported     by    law,    fact,   or   any

administrative record. Private school placement is only considered

proper    “when   a   public-school        system    has     defaulted     on   its

obligations under the Act.” Carter, 510 U.S. at 11. Thus, although

private school placement is certainly an alternative in some

circumstances, neither the IDEA nor the DOE’s internal regulations

create a right to private school placement. See 2000 U.S.C.A. §

1412(a)(10)(B)(i); Fact ¶ 108. Plaintiffs allege that the DOE’s

contract with Starbright Academy is evidence of its inability to

provide full-time ABA services. (Docket No. 231). The contract,

which is no longer in effect, does state that Starbright Academy

will provide services the DOE cannot because it lacks “sufficient

human    resources    with    the     necessary    academic       preparation   and
     Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 54 of 57
Civil No. 18-1286(RAM)                                                             54


professional    experience,    [sic]       to    offer    the    services    to   be

contracted at this time.” (Facts ¶¶ 115-116). However, it is a

leap to interpret this clause as meaning that the DOE is incapable

of providing any of the contracted services. Plaintiffs’ have thus

failed to establish that (1) the DOE cannot provide GAJVM ABA

services;     (2)   the   Starbright       Academy       is     the   only   viable

alternative; and (3) GAJVM has a right to be placed at said school.

Notably, the Court had previously denied Plaintiffs’ request for

private school placement on January 28, 2019 and cautioned that

parents cannot unilaterally select their child’s placement under

the IDEA. (Fact ¶ 59).

     Lastly, Plaintiffs request for a “stay put” order requiring

the DOE to pay for services at Starbright Academy is equally

unsubstantiated. (Docket No. 115 at 19). The IDEA requires that:

            [D]uring the pendency of any proceedings conducted
            pursuant to this section, unless the State or local
            educational agency and the parents otherwise agree,
            the child shall remain in the then-current
            educational placement of the child, or, if applying
            for initial admission to a public school, shall,
            with the consent of the parents, be placed in the
            public school program until all such proceedings
            have been completed.

     20   U.S.C.A.   §    1415(j).    In     this   case,     the     “then-current

educational    placement”    for     GAJVM      would    be   CADEI    School,    not

Starbright Academy. (Facts ¶¶ 9 and 38). The record shows that the

parties have not reached an agreement regarding a placement for
       Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 55 of 57
Civil No. 18-1286(RAM)                                                          55


GAJVM at Starbright Academy. Therefore, a stay put order requiring

Plaintiffs’ preferred placement is improper.

          D. Attorneys’ Fees

       The IDEA gives courts the discretion to award reasonable

attorneys’ fees to the parent(s) of a child with disabilities when

they are a prevailing party. 20 U.S.C.A. § 1415(i)(3)(B). To be

considered a prevailing party, the party must have obtained “at

least some relief on the merits of [their] claim.” Gonzalez, 969

F. Supp. at 816 (D.P.R. 1997) (quoting Farrar v. Hobby, 506 U.S.

103, 111 (1992)). Because the Court has granted in part Plaintiffs’

request for reimbursement and compensatory education, Plaintiffs

have    “received   some    relief    for   a   significant     issue    in   this

litigation” and are thus entitled to reasonable attorneys’ fees.

                                 V.      CONCLUSION

       “Jurists are not trained, practicing educators.” Roland, 910

F.2d at 989. Accordingly, “[c]ourts should be hesitant to impose

their views of what constitutes proper educational practice” on

the state. Gonzalez, 969 F. Supp. at 814 (citing Rowley, 458 U.S.

at 208). For the foregoing reasons, the Court finds that the

proposed    2019-2020      IEP   would    provide     GAJVM   with   a   FAPE   in

compliance with the IDEA and the Court’s previous orders but

declines to determine appropriate placement for GAVJM for the 2020-

2021 school year. The Court DENIES IN PART Plaintiffs’ Motion for
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 56 of 57
Civil No. 18-1286(RAM)                                                      56


Summary Judgment at Docket No. 167 and GRANTS IN PART Defendants’

Motion for Summary Judgment at Docket No. 184

    As a new school year is upon on us, a new IEP must be drafted.

Given the time that has elapsed, the insufficient record and the

constraints caused by the Covid-19 pandemic, the Court is not in

a position to determine an appropriate placement for GAJVM, even

on an interim basis. The Court GRANTS IN PART Plaintiffs’ request

for permanent injunction as follows:

        •   The parties are hereby ORDERED to meet and approve a

            2020-2021 IEP for GAJVM by September 8, 2020 that

            incorporates   ABA   services    and   is    devised    with   the

            assistance of an ABA-certified professional. If the

            Department does not have an ABA-Certified professional

            on hand, then it shall contract with one.

        •   If the parties are unable to agree on an IEP or an

            appropriate    placement   for   GAJVM      for   the   2020-2021

            school year, the parties are ORDERED to exhaust the

            administrative remedies available under the IDEA. See

            20 U.S.C.A. § 1415.

    Given the health and safety concerns posed by the Covid-19

pandemic, any evaluations and meetings may be held by video or

telephonic conference.     See 34 C.F.R. § 300.328. The parties are

called to set aside their differences and reminded of their

obligation to collaboratively and expeditiously prepare a 2020-
    Case 3:18-cv-01286-RAM Document 260 Filed 08/19/20 Page 57 of 57
Civil No. 18-1286(RAM)                                                   57


2021 IEP that meets GAJVM’s needs in compliance with the IDEA and

the DOE’s regulations.

    Additionally, the DOE is hereby ORDERED to:

       •   Reimburse   Plaintiffs   for   the   private   school     costs

           incurred    from   November   2018   through   February     2019

           totaling Three Thousand Twenty Dollars ($3,020.00); and

       •   Provide eleven (11) months of compensatory education

           corresponding to the period from April 2018 through

           February 2019 in which GAJVM was not offered an IEP that

           would provide him with a FAPE.

    Lastly, Plaintiffs SHALL file an itemized claim for their

attorney's fees within fourteen (14) days.

    Judgment shall be entered accordingly.

    IT IS SO ORDERED.

    In San Juan, Puerto Rico, this 19th day of August 2020.

                                  S/ RAÚL M. ARIAS-MARXUACH
                                  United States District Judge
